Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 9-11, 15, 17-19, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koylazov et al. (U.S. PGPUB 20180374260) in view of Ahn et al. (U.S. PGPUB 20160171754).
With respect to claim 1, Koylazov et al. disclose a system (paragraph 15, FIG. 1 is a block diagram of an example image rendering system 100), comprising:
at least one processor; at least one memory comprising stored instructions that, in response to execution by the at least one processor (paragraph 62, Computers suitable for the execution of a computer program include, by way of example, can be based on general or special purpose microprocessors or both, or any other kind of central processing unit, paragraph 63, Computer readable media suitable for storing computer program instructions and data include all forms of non-volatile memory, media and memory devices), cause the system to at least:
sample at least one light from among a plurality of lights in a virtual area, wherein the at least one light is selected based at least in part on a contribution of the at least one light to lighting in a subdivision of the virtual area (paragraph 42, the system can map each significance value associated with a light source to a corresponding domain in a particular range according to a probability distribution determined by normalizing the significance values. The system can then randomly sample values from the particular range and sample the light source for a particular cell if the randomly sampled value falls within a domain corresponding to the normalized significance value for the light source-cell pair. Because a domain associated with a higher significance value is larger than a domain associated with a lower significance value, the system will likely select the light source associated with the higher significance value more frequently than the light source associated with the lower significance value when the system randomly samples values in the particular range); and
store information indicative of the at least one light in at least one record corresponding to the subdivision of the virtual area (paragraph 34, The system performs a pre-rendering scan of the scene (320) to generate, for each light source and each cell, a significance value. A significance value for a light source-cell pair is a value that indicates a significance of the light source to rendering points in the cell). However, Koylazov et al. do not expressly disclose rendering a pixel of an image of the virtual area, based at least in part on resampling the at least one light from the record corresponding to the subdivision of the virtual area.
	Ahn et al., who also deal with lighting an environment, disclose a method for rendering a pixel of an image of the virtual area, based at least in part on resampling the at least one light from the record corresponding to the subdivision of the virtual area (paragraph 43, When the first difference value is greater than or equal to a first threshold, the determiner 120 determines that the VPL is to be re-sampled from a point of view of the direct light in the current frame, rather than reusing the VPL of the previous frame, paragraph 52, When the first difference value corresponding to a ratio of the non-overlapping portion 413 to the entire area is greater than or equal to a first threshold, a result of sampling a VPL in the previous frame is not reused, and a VPL is re-sampled in the current frame).
With respect to claim 2, Koylazov et al. as modified by Ahn et al. disclose the system of claim 1, wherein the subdivision of the virtual area is one of a plurality of uniform subdivisions of the virtual area (Koylazov et al.: paragraph 46, The system can divide the scene into cells in a uniform or non-uniform manner. When performing uniform subdivision, the system divides the scene into multiple cells of the same size).
	With respect to claim 3, Koylazov et al. as modified by Ahn et al. disclose the system of claim 2, wherein the uniform subdivisions are defined to form a grid encompassing the virtual area (Koylazov et al.: paragraph 48, To employ this technique, the system divides the scene into 3-dimensional voxels and assigns the points covered by each voxel to a cell. In FIG. 4, each voxel is represented by a square, such as square 404).
	With respect to claim 4, Koylazov et al. as modified by Ahn et al. disclose the system of claim 1, wherein the at least one light is sampled based, at least in part, on a probability proportional to the contribution of the at least one light to lighting in the subdivision (Koylazov et al.: paragraph 42, the system can map each significance value associated with a light source to a corresponding domain in a particular range according to a probability distribution determined by normalizing the significance values).
With respect to claim 7, Koylazov et al. as modified by Ahn et al. disclose the system of claim 1, wherein the pixel is rendered by at least identifying one or more subdivisions proximate to the pixel and obtaining, from one or more records associated with the one or more subdivisions, information indicative of one or more lights (Koylazov et al.: paragraph 34, A significance value for a light source-cell pair is a value that indicates a significance of the light source to rendering points in the cell. To generate significance values for a light source-cell pair, the system can use one or more values that indicate a measure of interaction between the light source and at least one point in the cell, i.e. one or more “interaction values” for the light source-cell pair).
With respect to claim 9, Koylazov et al. as modified by Ahn et al. disclose a non-transitory machine-readable medium having stored thereon instructions which, in response to execution by one or more processors (Koylazov et al.: paragraph 63, Computer readable media suitable for storing computer program instructions and data include all forms of non-volatile memory, media and memory devices), cause the one or more processors to at least implement the system of claim 1; see rationale for rejection of claim 1.
	With respect to claim 10, Koylazov et al. as modified by Ahn et al. disclose the non-transitory machine-readable medium of claim 9 for implementing the system of claim 2; see rationale for rejection of claim 2.
With respect to claim 11, Koylazov et al. as modified by Ahn et al. disclose the non-transitory machine-readable medium of claim 9 for implementing the system similar to claim 4; see rationale for rejection of claim 4.
With respect to claim 15, Koylazov et al. as modified by Ahn et al. disclose the non-transitory machine-readable medium of claim 9 for implementing the system similar to claim 7; see rationale for rejection of claim 7.
	With respect to claim 17, Koylazov et al. as modified by Ahn et al. disclose a method, comprising:
defining a plurality of subdivisions of a virtual area (Koylazov et al.: paragraph 23, the image rendering system 100 uses the subdivision module 101 to divide the scene into cells 111), as executed by the system of claim 1; see rationale for rejection of claim 1.
	With respect to claim 18, Koylazov et al. as modified by Ahn et al. disclose the method of claim 17, wherein the plurality of subdivisions comprise cells of a grid (Koylazov et al.: paragraph 48, FIG. 4B illustrates subdividing the scene 400 into multiple cells using a 3-dimensional grid subdivision technique).
	With respect to claim 19, Koylazov et al. as modified by Ahn et al. disclose the method of claim 17, as executed by the system of claim 4; see rationale for rejection of claim 4.
With respect to claim 22, Koylazov et al. as modified by Ahn et al. disclose the method of claim 17, as executed by the system of claim 7; see rationale for rejection of claim 7.

Claims 5-6, 8, 12, 14, 16, 20, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koylazov et al. (U.S. PGPUB 20180374260) in view of Ahn et al. (U.S. PGPUB 20160171754) and further in view of Tokuyoshi (U.S. PGPUB 20160125643).
	With respect to claim 5, Koylazov et al. as modified by Ahn et al. disclose the system of claim 1. However, Koylazov et al. as modified by Ahn et al. do not expressly disclose, the at least one memory comprising stored instructions that, in response to execution by the at least one processor, cause the system to at least: sample the at least one light based on a probability density function, wherein the probability density function is based, at least in part, on intensity of the at least one light and distance between the at least one light and the subdivision.
	Tokuyoshi, who also deals with lighting an environment, discloses a method for sampling the at least one light based on a probability density function (paragraph 34, Because a fall-off function f(x) defined for a light source is a monotonically decreasing function, it is advantageous that the stochastic function p(x) similarly be a monotonically decreasing function), wherein the probability density function is based, at least in part, on intensity of the at least one light (paragraph 41, the BRDF for all shading points is ignored, and it is assumed that all shading points are a Lambertian surface of reflectance 1, and by the following equation: “Equation 4” and I is the radiant intensity of the light source) and distance between the at least one light and the subdivision (paragraph 36, an ideal stochastic function p(x), as shown in FIG. 2, can classify into a distance range for which a contribution to the luminance computation always should be considered (x<=rt) and a distance range for which a contribution to the luminance computation should be considered stochastically (rt<x<infinity)).
	Koylazov et al., Ahn et al., and Tokuyoshi are in the same field of endeavor, namely computer graphics.
	Before the effective filing date of the claimed invention, it would have been obvious to apply the method of sampling the at least one light based on a probability density function, wherein the probability density function is based, at least in part, on intensity of the at least one light and distance between the at least one light and the subdivision, as taught by Tokuyoshi, to the Koylazov et al. as modified by Ahn et al. system, because with such a configuration, it is possible to reduce the computation amount for the luminance computation processing while maintaining the requested quality by defining the effective areas for each light source stochastically in the luminance computation processing (paragraph 53 of Tokuyoshi).
	With respect to claim 6, Koylazov et al. as modified by Ahn et al. and Tokuyoshi disclose the system of claim 1, wherein the at least one light is sampled by one of a plurality of threads executed in parallel by a graphics processing unit (Tokuyoshi: paragraph 52, A luminance value obtained in this way is reflected in the rendering result of a corresponding pixel for rendering processing of a game screen executed in parallel, paragraph 53, the processing of step S403-step S405 may be performed selecting tiles and shading points in order, and may be performed in parallel for a plurality of tiles or shading points). It would have been obvious to perform the method wherein the at least one light is sampled by one of a plurality of threads executed in parallel by a graphics processing unit because a GPU excels in capability for parallel computational processing of a plurality of processes (paragraph 25 of Tokuyoshi).
	With respect to claim 8, Koylazov et al. as modified by Ahn et al. and Tokuyoshi disclose the system of claim 7, wherein the pixel is rendered based at least in part on a number of lights from the subdivision, wherein the number is inversely proportional to distance between the subdivision and the pixel (Tokuyoshi: paragraph 32, defines an effective area (a stochastic effective area) stochastically based on a distribution of the stochastic function, and weights a fall-off function f(x) for each light source based on the stochastic function of the area, and thereby determines a fall-off function fw(x) for each light source that is statistically unbiased and makes an application area be a stochastic effective area, Tokuyoshi: paragraph 34, because the contribution to the luminance computation of a light source decreases as the distance from the light source of a shading point increases). It would have been obvious to apply the method wherein the pixel is rendered based at least in part on a number of lights from the subdivision, wherein the number is inversely proportional to distance between the subdivision and the pixel, because considering computation efficiency, computation result precision, and the like, it is advantageous that the fall-off function f(x) and the stochastic function p(x) be of the same form, i.e. be in a proportional relationship (paragraph 34 of Tokuyoshi).
	With respect to claim 12, Koylazov et al. as modified by Ahn et al. and Tokuyoshi disclose the non-transitory machine-readable medium of claim 9 for implementing the system similar to claim 5; see rationale for rejection of claim 5.
	With respect to claim 14, Koylazov et al. as modified by Ahn et al. and Tokuyoshi disclose the non-transitory machine-readable medium of claim 9 for implementing the system similar to claim 6; see rationale for rejection of claim 6.
	With respect to claim 16, Koylazov et al. as modified by Ahn et al. and Tokuyoshi disclose the non-transitory machine-readable medium of claim 15 for implementing the system similar to claim 8; see rationale for rejection of claim 8.
	With respect to claim 20, Koylazov et al. as modified by Ahn et al. and Tokuyoshi disclose the method of claim 17, wherein the at least one light is selected for sampling based, at least in part, on distance between the at least one light and the subdivision (Tokuyoshi: paragraph 36, an ideal stochastic function p(x), as shown in FIG. 2, can classify into a distance range for which a contribution to the luminance computation always should be considered (x<=rt) and a distance range for which a contribution to the luminance computation should be considered stochastically (rt<x<infinity)).
	With respect to claim 21, Koylazov et al. as modified by Ahn et al. and Tokuyoshi disclose the method of claim 17, wherein the at least one light is selected for sampling by executing a thread on a graphics processing unit (Tokuyoshi: paragraph 25, A rendering unit 104 is a rendering apparatus, such as a GPU, for example, for performing rendering processing for a game screen. The rendering unit 104 performs rendering of game screens in accordance with rendering commands generated as the result of processing for a game).
	With respect to claim 23, Koylazov et al. as modified by Ahn et al. and Tokuyoshi disclose the method of claim 22, further comprising: selecting samples of one or more lights to use to render the pixel, the one or more lights selected from records associated with the one or more subdivisions based, at least in part, on distance between the identified subdivisions and the pixel (Tokuyoshi: paragraph 36, an ideal stochastic function p(x), as shown in FIG. 2, can classify into a distance range for which a contribution to the luminance computation always should be considered (x<=rt) and a distance range for which a contribution to the luminance computation should be considered stochastically (rt<x<infinity)).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koylazov et al. (U.S. PGPUB 20180374260) in view of Ahn et al. (U.S. PGPUB 20160171754) and further in view of Jarosz et al. (U.S. PGPUB 20130120384).
	With respect to claim 13, Koylazov et al. as modified by Ahn et al. disclose the non-transitory machine-readable medium of claim 9. However, Koylazov et al. as modified by Ahn et al. do not expressly disclose instructions which, in response to execution by one or more processors, cause the one or more processors to at least: select the at least one light based, at least in part, on using resampled importance sampling.
	Jarosz et al., who also deal with lighting and shading, disclose a method for determining lighting based, at least in part, on using resampled importance sampling (paragraph 54, the simplest techniques first draw samples according to one of the terms and then adjust these samples to match the product distribution. This can be done using importance resampling).
	Koylazov et al., Ahn et al., and Jarosz et al. are in the same field of endeavor, namely computer graphics.
	Before the effective filing date of the claimed invention, it would have been obvious to apply the method of determining lighting based, at least in part, on using resampled importance sampling, as taught by Jarosz et al., to select the at least one light based, at least in part, on using resampled importance sampling in the Koylazov et al. as modified by Ahn et al. system, because multiple importance sampling can be used to optimally combine several sampling strategies (paragraph 54 of Jarosz et al.).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 9, and 17 have been considered but are moot in view of the new ground(s) of rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. PGPUB 20150022524 to Ahn et al. for a method of dividing a scene into cells for determining light contribution
U.S. Patent No. 7,696,995 to McTaggart for a method of performing light illumination on a plurality of cells.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW GUS YANG whose telephone number is (571)272-5514. The examiner can normally be reached M-F 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW G YANG/Primary Examiner, Art Unit 2619                                                                                                                                                                                                        
5/27/22